                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


                                                   )
ANDREW G. MCCABE,                                  )
                                                   )
                    Plaintiff,                     )
                                                   )
      v.                                           )
                                                   )
                                                           Civil Action No. 19-2399 (RDM)
WILLIAM P. BARR,                                   )
in his official capacity as                        )
ATTORNEY GENERAL OF THE                            )
UNITED STATES, et al.,                             )
                                                   )
                    Defendants.                    )
                                                   )




            PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITIES




                                              ARNOLD & PORTER KAYE SCHOLER LLP
                                              Howard N. Cayne (D.C. Bar. No. 331306)
  Case 1:19-cv-02399-RDM Document 35          Murad Hussain
                                       Filed 08/04/20 Page 1 of (D.C.
                                                                9     Bar. No. 999278)
                                              Brittany McClure (D.C. Bar No. 1001889)
                                              Owen Dunn (D.C. Bar. No. 1044290)
                                              Ryan D. White (D.C. Bar No. 1655918)
                                              601 Massachusetts Avenue, NW
                                              Washington, DC 20001-3743
                                              Telephone: (202) 942-5000
                                              Fax: (202) 942-5999

                                           Attorneys for Plaintiff Andrew G. McCabe
          Pursuant to Section 8(d) of this Court’s Standing Order in Civil Cases (Dkt. 5), Plaintiff

Andrew G. McCabe respectfully submits this notice of supplemental authorities in further support

of his Opposition (Dkt. 27) to Defendants’ Motion to Dismiss and for Summary Judgment (Dkt.

23). Plaintiff hereby notifies the Court of five decisions that are relevant to the issues briefed in

this litigation, issued by the U.S. Supreme Court, the U.S. Court of Appeals for the D.C. Circuit,

this Court, and one other district court.1

I.        AUTHORITIES PERTINENT TO PLAINTIFF’S ARGUMENT THAT SUMMARY
          JUDGMENT SHOULD BE DENIED AS PREMATURE

          Plaintiff opposed Defendants’ summary judgment motion as premature under Federal Rule

of Civil Procedure 56(d), because he has not yet been able to take discovery and Defendants have

not yet even answered the Complaint. (Dkt. 27 at 26-29.) The following authorities pertain to

these arguments and the sufficiency of undersigned counsel’s Rule 56(d) declaration (Dkt. 27-1). 2

          A.      Discovery Order Upon Remand From Cruz v. McAleenan (D.C. Cir. 2019)

          Plaintiff’s Opposition repeatedly relied on the Title VII decision in Cruz v. McAleenan,

931 F.3d 1186, 1193 (D.C. Cir. 2019) (explaining that D.C. Circuit “has never held that the

existence of an independent investigation is dispositive on the question of pretext”). (See Dkt. 27

at 12, 28, 34, 35 n.12.) Upon remand from that decision, this Court recently entered a discovery

order. See ECF No. 36, Cruz v. Wolf, No. 16-CV-039 (RJL) (D.D.C. Apr. 8, 2020) (attached hereto

as Exhibit A). That order bears on Plaintiff’s argument that discovery should also proceed here.
      Case 1:19-cv-02399-RDM Document 35 Filed 08/04/20 Page 2 of 9




1
    Plaintiff has consolidated these authorities into a single notice to avoid piecemeal seriatim filings.
2
  Defendants moved only for summary judgment on Plaintiff’s First Amendment claims (Dkt. 23
at 1, 13, 37-40), and moved for dismissal on the pleadings or alternatively for summary judgment
on his Fifth Amendment claims. However, because Defendants’ Fifth Amendment arguments rely
on documents beyond the Complaint (e.g., Dkt. 23-4; Dkts. 31-1 through 31-4), their entire motion
should be evaluated as one for summary judgment. (Dkt. 27 at 26-27 & n.9.)

                                                    -1-
        In Cruz, the D.C. Circuit vacated pre-discovery summary judgment for the Department of

Homeland Security on two of the plaintiff’s Title VII retaliation and discrimination claims, and

vacated the denial of her Rule 56(d) discovery request. 931 F.3d at 1193. The D.C. Circuit ruled

that upon remand, this Court would be “free to consider, consistent with this opinion, whether

Cruz’s Rule 56(d) affidavit otherwise met all the standards set by Convertino v. U.S. Department

of Justice, 684 F.3d 93 (D.C. Cir. 2012) . . . .” Id. (That affidavit is attached hereto for the Court’s

convenience as Exhibit B.) On remand, this Court did not again challenge the affidavit’s

sufficiency; instead, it ordered the plaintiff to file a motion for discovery. See Def.’s Response to

Pl.’s Mot. for Discovery at 1, Cruz v. Wolf, No. 16-CV-039 (RJL) (D.D.C. Apr. 1, 2020) (ECF No.

35). The parties then mooted that motion by negotiating a joint discovery plan that accounted for

the “comprehensive discovery [that] has already been undertaken at the administrative level.” Id.

at 2. The Court then ordered discovery to proceed. (Ex. A.)

        Those remand proceedings reinforce the sufficiency of undersigned counsel’s Rule 56(d)

declaration, even though Plaintiff lacked the opportunity for pre-suit administrative discovery into

his claims that the Cruz plaintiff enjoyed. (Compare Dkt. 27-1, with Ex. B.) As in Cruz, discovery

should proceed here.

        B.      Jeffries v. Barr (D.C. Cir. 2020)

        The Title VII decision in Jeffries v. Barr, --- F.3d ---, No. 17-5008, 2020 WL 3967833

(D.C. Cir.
   Case    July 14, 2020), rev’g
        1:19-cv-02399-RDM        in part
                            Document 35 &   aff’g
                                         Filed    in partPage
                                               08/04/20   217 3F.ofSupp.
                                                                    9    3d 214 (D.D.C. 2016), clarifies

the minimal requirements that Rule 56(d) submissions must meet in order to defeat pre-discovery

summary judgment motions. Notably, Judge Wilkins authored both the Jeffries and Cruz opinions.

        The Jeffries plaintiff alleged that the Department of Justice (“DOJ”) discriminated and

retaliated against him in connection with seven non-selections for promotion. He first pursued

administrative proceedings before the Equal Employment Opportunity Commission (“EEOC”),
                                                 -2-
wherein DOJ produced 17,000 pages of discovery. See 217 F. Supp. 3d at 228. He then filed suit

in this Court. Before discovery commenced, DOJ answered the complaint and moved for

judgment on the pleadings or, alternatively, for summary judgment based on its “extensive”

discovery productions before the EEOC. 2020 WL 3967833 at *6; id. at *18 (Pillard, J.,

concurring in part and dissenting in part) (noting that DOJ answered the complaint). The plaintiff

opposed summary judgment and sought discovery into DOJ’s motives under Rule 56(d), supported

by his attorney’s declaration. The district court rejected the plaintiff’s request for discovery and

granted summary judgment for DOJ on all claims.

        On appeal, the D.C. Circuit reversed summary judgment and the denial of Rule 56(d)

discovery as to the first non-selection claim, but affirmed summary judgment as to the other six.

2020 WL 3967833, at *7-*8. It contrasted the plaintiff’s Rule 56(d) submissions with those in

Ikossi v. Department of the Navy, 516 F.3d 1037 (D.C. Cir. 2008), which entitled that earlier

plaintiff to discovery and made summary judgment for the agency “premature.” Id. at 1047.

Specifically, the Ikossi affidavit’s “stated desire to discover [the plaintiff’s supervisors’]

motivations in taking disciplinary action against [her] made the nature of the evidence sought self-

evident,” 2020 WL 3967833, at *7 (quotation marks omitted), while “Jeffries’s Rule 56(d) filings

lack[ed] even the precision of those in Ikossi, and instead [were] cast in very general terms,” id. at

*8 n.7 (comparing the two cases’ submissions). (The Jeffries declaration and Ikossi affidavit are

attached  hereto for the Court’s
    Case 1:19-cv-02399-RDM       convenience
                            Document          as Exhibits
                                     35 Filed 08/04/20 PageC4 and
                                                              of 9 D, respectively.)


        Nonetheless, despite the Jeffries plaintiff’s “untraditional style of briefing,” the D.C.

Circuit agreed that it was an abuse of discretion to reject his Rule 56(d) arguments about the first

non-selection. Id. at *9. Specifically, the district court erred by deeming “irrelevant” the plaintiff’s

requested discovery into whether DOJ evaluated him using the “priority consideration” procedures



                                                 -3-
to which he was entitled. Id. Based on DOJ’s standard procedures for such evaluations (as

established by the administrative discovery materials and DOJ’s concessions), “there was an

unexplained deviation from DOJ’s standard practices—and such a deviation can justify an

inference of discriminatory motive,” making his requested discovery “certainly not irrelevant.” Id.

It was also “not irrelevant” for the plaintiff to seek deposition testimony that could “call into

question the veracity of DOJ’s proffered reason for” the challenged action and “clarify whether

DOJ failed to follow its standard . . . practices in this regard.” Id. (quotation marks omitted).

          Jeffries reinforces the sufficiency of undersigned counsel’s Rule 56(d) declaration, which

did not even have the benefit of the pre-suit administrative discovery upon which the Jeffries and

Ikossi affidavits relied. (Compare Dkt. 27-1, with Exs. C & D.) Jeffries also bears on Plaintiff’s

argument that “Defendants’ failures to follow established procedures governing their efforts to

remove Plaintiff is also evidence of pretext.” (Dkt. 27 at 36 (citing evidence) (quotation marks

omitted); e.g., Dkt. 27-29 (Bromwich Decl.) ¶ 15 (DOJ hearing official’s statement to Plaintiff’s

counsel: “We’re making it up as we go along.”).) Jeffries’ emphasis on DOJ’s concessions further

highlights the relevance of Defendants’ concession here about their “departure from the 30-day

response period more frequently provided for a proposed removal.” (Dkt. 23 at 11.) 3

II.       AUTHORITIES PERTINENT TO PLAINTIFF’S ARGUMENT THAT SUMMARY
          JUDGMENT SHOULD BE DENIED ON THE EXISTING RECORD

          Plaintiff also opposed summary judgment because there remain genuine disputes about
      Case 1:19-cv-02399-RDM Document 35 Filed 08/04/20 Page 5 of 9
various facts material to the ultimate resolution of this litigation. (See generally Dkt. 27 at 29-54




3
 Supplemental authority cited below confirms that during this time period, the standard timeline
was several months, not several days, for dismissing an FBI employee over the same
administrative charge lodged here. (See infra pp. 7-8.)

                                                  -4-
(citing evidence).)     The following authorities reinforce Plaintiff’s argument that summary

judgment can be denied outright based on the record as it stands.

        A.      Stoe v. Barr (D.C. Cir. 2020)

        The case of Stoe v. Barr, 960 F.3d 627 (D.C. Cir. 2020), is relevant to Plaintiff’s First

Amendment claims, for its analysis of evidence of discriminatory motive. Stoe reversed summary

judgment for DOJ on the plaintiff’s Title VII claims of gender and age discrimination related to

her non-selection for promotion, and remanded the case for trial. When surveying the various

evidence supporting reversal, the D.C. Circuit stated: “It is undisputed that evidence of

discriminatory statements or attitudes by a decision-maker may support a finding of

discrimination, even if the disparaging comments were not made in the context of the contested

employment action.” Id. at 643 (emphasis added).4

        The D.C. Circuit cited expressions of gender bias by the plaintiff’s “second-level

supervisor” long before he “effectively controlled” her promotion process. Id. at 632-33. It

concluded that “[a] jury might find this to be compelling evidence of discriminatory motive, which

caused [the supervisor] to act against [the plaintiff] . . . .” Id. at 643; see also id. at 643-644 (citing

“procedural irregularities in the selection process, false testimony, and accumulated evidence of

gender bias against the claimant”). The court also cited evidence that this supervisor pre-judged

the personnel decision before the plaintiff’s interview, because he previously sought to remove her

from a committee
   Case            where she
        1:19-cv-02399-RDM    would 35
                           Document haveFiled
                                          continued
                                              08/04/20 serving if 9she had received the promotion. Id.
                                                        Page 6 of


at 643. The court explained that a reasonable fact-finder could view this pre-judgment “as further

evidence of discriminatory motive.” Id.


4
 This Court recently analyzed Stoe’s separate discussion, not relevant here, of “how a plaintiff’s
superior qualifications can support an inference of discriminatory purpose” underlying her non-
selection. Psak v. Bernhardt, No. 14-CV-116 (RDM), 2020 WL 2849985, at *14 (D.D.C. June 1,
2020) (partly granting and partly denying agency defendant’s summary judgment motion).
                                                   -5-
        Stoe’s analysis of motive evidence is relevant to Plaintiff’s arguments from the undisputed

record (1) that “[Attorney General] Sessions and [Deputy Attorney General] Rosenstein—the

ultimate decision-makers in Plaintiff’s termination proceedings— . . . repeatedly confronted

Plaintiff” about his private political expression and perceived political affiliation, and (2) that even

before the OIG Report was drafted, Sessions tried to remove Plaintiff after President Trump urged

him to do so for political reasons. (Dkt. 27 at 31-33 (citing evidence).)

        B.      Seila Law LLC v. Consumer Financial Protection Bureau (2020)

        The U.S. Supreme Court’s recent decision in Seila Law LLC v. Consumer Financial

Protection Bureau (“CFPB”), 140 S. Ct. 2183 (2020), is pertinent to Plaintiff’s Fifth Amendment

claims, for its analysis of for-cause removal protections. Seila reviewed the constitutionality of

12 U.S.C. § 5491(c)(3), which provides: “The President may remove the [CFPB] Director for

inefficiency, neglect of duty, or malfeasance in office.” Although the word “only” is not found in

the statute, the Supreme Court made clear that this provision meant the President “may remove the

Director from office only for” the enumerated causes, 140 S. Ct. at 2193 (emphasis added), and

that this meant the statute “lack[ed]” any provision for “removal at will,” id. at 2204. Because

separation of powers required that the official “must be removable . . . at will,” the Court

invalidated this for-cause provision. Id. at 2192.

        Here, Plaintiff had a Fifth Amendment-protected interest in continued employment,

because  he enjoyed for-cause
   Case 1:19-cv-02399-RDM     removal
                          Document    protections.
                                   35 Filed          (See7Dkt.
                                            08/04/20 Page of 9 27 at 46-48.) Like the statute in


Seila, the statute and policy at issue here stated that Plaintiff “may” be removed for cause. FBI

SES Policy (Dkt. 23-3) § V.C.2 (“Action [e.g., removal] may be taken against a member of the

SES for” specified causes), implementing 5 U.S.C. § 7543(a) (“an agency may take an action

covered by this subchapter against an [SES] employee only for” the same specified causes), as



                                                 -6-
applied to FBI SES by 5 U.S.C. § 3151(a)(5)(D). Seila’s construction of such phrasing confirms

that this means Plaintiff could only be removed for cause, and refutes Defendants’ suggestion that

Plaintiff was actually an at-will employee. (Dkt. 31 at 27-28; contra Dkt. 32-1 (Pl.’s Proposed

Sur-Reply) at 3-5.)

       C.      Ballock v. Costlow (N.D. W. Va. 2019)

       The decision in Ballock v. Costlow, 430 F. Supp. 3d 146 (N.D.W. Va. 2019), is relevant to

Plaintiff’s First and Fifth Amendment claims concerning his accelerated termination proceedings.

Specifically, Ballock shows that the standard timeline for removing an FBI employee on the

administrative charge of “lack of candor under oath” was several months rather than several days.

       The Ballock plaintiff was a former FBI agent who unsuccessfully sued several state law

enforcement officers for allegedly conspiring to get him fired. His FBI termination process began

in April 2017, when the Office of Professional Responsibility (“OPR”) notified him that it

“concluded that he had committed an offense under W. Va. Code § 61-3C-14(a)”—a crime

punishable by imprisonment—“and was recommending his dismissal.” Id. at 156 (citations

omitted). However, he was not ultimately dismissed until five months later, in September 2017.

Id. He appealed his firing, which was reversed and remanded for re-adjudication. Id. In

November 2018, OPR again recommended dismissal, this time for “lack of candor/lying under

oath,” “misuse of a weapon/safety violation,” and “unprofessional off-duty conduct.” Id. Four

months
  Case later, he was finallyDocument
       1:19-cv-02399-RDM     terminated.  Id. 08/04/20
                                     35 Filed            Page 8 of 9


       Ballock shows that in the same year that OPR recommended Plaintiff’s removal for “lack

of candor under oath,” it took several months—not several days, as in Plaintiff’s case—to dismiss

another FBI agent based on OPR’s finding that he committed that same administrative offense.

Ballock thus bears on Plaintiff’s arguments that the OIG Report’s allegations “did not compel

[Defendants’] discretionary decision about . . . when to conduct disciplinary hearings,” and that
                                                 -7-
“Defendants’ failures to follow established procedures governing their efforts to remove Plaintiff

is also evidence of pretext.” (Dkt. 27 at 36 (quotation marks omitted); see also supra p. 4

(discussing Jeffries).)

        Ballock is also relevant to Plaintiff’s arguments concerning Defendants’ failure to invoke

the “crime exception” of 5 U.S.C. § 7543(b), implemented by FBI SES Policy § V.C.2.a.(1), which

would have let Defendants remove Plaintiff on less than the 30 days’ advanced written notice

required by law. (Dkt. 27 at 48-53.) Ballock shows that in 2017, OPR specifically told an FBI

agent (who was not even an SES employee) that it was recommending his removal because it

believed that he committed a particular crime, which carried a possible sentence of imprisonment.

Yet in 2018, OPR’s recommendation to remove Plaintiff said “nothing about criminal activity.”

(Id. at 50.) Ballock thus reinforces Plaintiff’s argument that “the record creates a genuine dispute

of material fact” about whether he was deprived of due process, “by showing that Defendants were

not applying the crime exception and did not believe they had reasonable cause of any crime

having been committed” (id.), and yet they failed to give him the 30 days’ advanced notice to

which he was entitled.

August 4, 2020                                Respectfully submitted,

                                                /s/ Murad Hussain
                                               Howard N. Cayne (D.C. Bar. No. 331306)
                                               Murad Hussain (D.C. Bar. No. 999278)
                                               Brittany McClure (D.C. Bar No. 1001889)
   Case 1:19-cv-02399-RDM Document 35          Owen Dunn
                                        Filed 08/04/20      (D.C.
                                                       Page 9 of 9 Bar. No. 1044290)
                                               Ryan D. White (D.C. Bar No. 1655918)
                                               ARNOLD & PORTER KAYE SCHOLER LLP
                                               601 Massachusetts Avenue, NW
                                               Washington, DC 20001-3743
                                               Telephone: (202) 942-5000
                                               Fax: (202) 942-5999

                                              Attorneys for Plaintiff Andrew G. McCabe



                                               -8-
